Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14, 31-37, 48-59, are pending in this application.
Claims 1-13, 15-30, 38-47, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-59, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks adequate support for the claims. The claims are drawn to vaccine compositions. The compounds are ionizable cationic lipids well-known in the art as adjuvants for preparing vaccines, e.g. Lotter et al., Eu. J. Pharmaceutics & Biopharmaceutics (2022) 172 pp. 134-143, (submitted by applicant, 7/22/22).  To claim the compositions as vaccines, the specification must provide enablements for all lipid nanoparticles, nucleic acids, mRNAs, phospholipids, sterols and all alkylene glycol lipids. Assays must be disclosed showing evidence the vaccine 1) works in a subject and 2) the efficiency of its delivery system was improved by the claimed compounds. By deleting vaccine from the claims the rejection would be overcome.
The lipid nanoparticles, nucleic acids, mRNAs, phospholipids, sterols and alkylene glycol lipids (claims 50-52) are non-limiting because the claims embraced all lipid nanoparticles, nucleic acids, mRNAs, phospholipids, sterols and alkylene glycol lipids, known today and those that may be discovered in the future. While some of them, such as Covid-19 mRNA are known in the art, not all those embraced by the claims are known. Also, how to make them are not disclosed in the specification. There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).   
To ascertain the specific lipid nanoparticles, nucleic acids, mRNAs, phospholipids, sterols and alkylene glycol lipids, one must read the specification and other external sources into the claims contrary to several precedent decisions by the US courts. By adding the specific lipid nanoparticles, nucleic acids, mRNAs, phospholipids, sterols and alkylene glycol lipids to the claims the rejection would be overcome.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 49-59, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 For the reasons set forth above applicant fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A broad claim is not indefinite if the metes and bounds of the claim can be ascertain. 
The claims invite a skilled artisan to perform experiments using any known procedure to identify the applicable lipid nanoparticles, nucleic acids, mRNAs, phospholipids, sterols and alkylene glycol lipids. Such may be performed in the future. By adding specific lipid nanoparticles, nucleic acids, mRNAs, phospholipids, sterols and alkylene glycol lipids to the claims, the rejection would be overcome. However, such may raise the issue of new matter rejection. 
Claim 49, cites the intended use of claim 48. However, under the US patent practice intended use is not a limitation of a product or compound. In re Hack, 114USPQ 161 (CCPA, 1957); In re Craig, 90 USPQ 33 (CCPA, 1951); In re Brenner, 82 USPQ 49 (CCPA, 1949).   
 Hence, the claims are substantial duplicates, and cannot be in the same application. By deleting claim 49, the rejection would be overcome.
Allowability Subject Matter
Claims 14, 31-37, 48, are allowable over prior arts of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
August 2, 2022